CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Global Fashion Technologies, Inc., a Nevada corporation (the "Company"), on Form 10-Q for the period endedSeptember 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chris Giordano, President, Treasurer and Co-Chairman of the Board, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: November 19, 2014 By: /s/ Chirs Giordano Chirs Giordano President, Treasurer and Co-Chairman of the Board
